Citation Nr: 1725295	
Decision Date: 07/03/17    Archive Date: 07/18/17

DOCKET NO.  13-01 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for chronic inflammatory demyelinating polyneuropathy (CIDP).

2. Entitlement to a rating in excess of 20 percent for residuals of status-post L4-5 hemilaminectomy and discectomy for herniated nucleus pulposus ("spine disability").

3. Entitlement to a rating in excess of 40 percent for right lower extremity lumbar radiculopathy.

4. Entitlement to a rating in excess of 40 percent for left lower extremity lumbar radiculopathy.

5. Entitlement to a total disability rating based upon individual unemployability (TDIU).

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to October 1986. 

This matter comes before the Board of Veterans' Appeals (Board) from March 2010 and June 2013 rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before the undersigned Veterans Law Judge during an October 2016 video conference hearing.  A transcript of that proceeding is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Board finds that in this case, VA's duty to assist in the development of the claims has not been satisfied.  Therefore, the Board regrettably finds that a remand is necessary for further development.

As to the Veteran's increased rating claims for his service-connected spine disability, right lower extremity radiculopathy, and left lower extremity radiculopathy, the Board finds that a new VA examination is needed to assess the current state of these conditions.  The most recent VA examination of these conditions was conducted in May 2013.  Some findings from the evidence received since that time suggest worsening of the Veteran's spine disability and lower extremity radiculopathy of both legs.  Moreover, at the 2016 Board hearing, the Veteran asserted worsened symptomatology.  The evidence and the passage of over four years since the most recent VA examination warrant a remand to obtain an updated evaluation of these disabilities.  

In addition, the RO stated in the October 2012 statement of the case regarding the pending increased rating claims that it had considered Gainesville VAMC neurology records from April 2002 to October 2012.  However, gaps in the VA treatment records currently in the claims file indicate that some of these treatment records are missing.  Therefore, the RO must attempt to locate these records or request them again, and then associate them with the claims file.
 
As to the Veteran's TDIU claim, the Board finds that it must be remanded because it is inextricably intertwined with all of his pending increased rating claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (claims "are inextricably linked together" where a favorable decision on one "could have a significant impact" the other).  

As to the Veteran's claim for service connection for CIDP, additional VA treatment records identified by the Veteran may exist but have not been obtained.  While the Veteran's claims file contains some VA treatment records (most of which he submitted), it is clear that not all such records are associated with the file.  In a March 2011 release, the Veteran stated that he had undergone treatment with Dr. W.P. at a VA facility in Jacksonville, Florida from September 2007 to the present.  However, there is no indication that the RO subsequently attempted to obtain the Veteran's VA Outpatient Clinic records from Jacksonville, Florida since 2007.  The Veteran did submit some outstanding VA treatment records in November 2016 ("November 2016 VA treatment records"), which updated the treatment records from the N. Florida/S. Georgia Veterans Health System (which includes both the Jacksonville Outpatient Clinic and the Gainesville VAMC) from May 2013 to November 2016.  While the November 2016 VA treatment records confirm that he has received treatment at the Jacksonville Outpatient Clinic, some outpatient treatment records themselves from that facility have not been obtained.  For example, although the November 2016 VA treatment records noted a past appointment with Dr. W.P. for a neurological condition in August 2007, the August 2007 outpatient treatment record itself has not been associated with the file.  Accordingly, a remand of the CIDP claim is necessary so the RO can attempt to obtain the Veteran's complete VA treatment records. 

In addition, in a November 2011 letter, the Veteran's representative asserted that the Veteran's CIDP was related to his service-connected spine condition.  As his CIDP involves overlapping claimed symptomatology as his service-connected lumbar radiculopathy and spine condition (e.g., leg numbness), any additional VA treatment records obtained by the RO pursuant to this remand regarding his service-connected spine and lower extremity radiculopathy are potentially relevant to his CIDP claim.  However, it is unclear from the Board's review of the record when the Veteran began VA treatment for his respective neurological conditions and his spine condition.  Accordingly, to ensure that the medical record is complete, the RO should ask the Veteran to clarify the dates and VA facilities of treatment for his CIDP, right and left lower extremity radiculopathy, and spine condition, respectively.

Finally, during the October 2016 hearing, the Veteran testified that he has received Social Security Administration (SSA) disability benefits since December 2011, but he could not recall for which condition(s).  Accordingly, the RO should attempt to obtain his SSA disability records.
Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to clarify the dates and VA facilities of treatment for his respective neurological and spinal conditions of CIDP, right and left lower extremity radiculopathy, and residuals of status-post L4-5 hemilaminectomy and discectomy for herniated nucleus pulposus (spine disability). 

2. Then, obtain and associate with the claims file any VA treatment records that have not yet been associated with the file, including from the following facilities and time periods: 
* North Florida/South Georgia Veterans Health System, including 
o the Malcom Randall VAMC in Gainesville, Florida since April 2002; and
o the Jacksonville, Florida Outpatient Clinic since August 2007.

If the Veteran reports earlier dates of treatment than noted above in response to remand instruction 1, then the RO must request VA treatment records from such earlier date(s).  If the Veteran reports treatment at a VA facility prior to 1998, then this must include a search of archived or retired paper records.  All efforts to obtain such identified records, including the search of archived or retired paper records, should be fully documented and a negative response must be provided if records are not available.

3. Attempt to obtain SSA disability records.  All attempts to obtain these records and any negative responses must be documented.

4. ONLY AFTER obtaining the records requested above, to the extent possible, then, schedule the Veteran for a VA examination to address the nature, symptoms, and severity his service-connected 1) right and left lower extremity radiculopathy, and 2) spinal disability.  The entire claims file, including electronic records, must be reviewed by the examiner in conjunction with the examination.  Any necessary testing should be accomplished.  

If possible, the examiner should address which symptoms, functional impairments, and any other findings he or she attributes to the Veteran's service-connected 1) right and left lower extremity radiculopathy and 2) spinal disability (residuals of status-post L4-5 hemilaminectomy and discectomy for herniated nucleus pulposus) and which symptoms, functional impairments, and any other findings he or she attributes to any non-service connected spinal or neurological conditions, to include CIDP.  If that is not possible, then the examiner should explain why. 

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.

5. After completing the above and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




